Exhibit 10.83


AMENDED AND RESTATED GUARANTEE
THIS AMENDED AND RESTATED GUARANTEE dated as of April 26, 2017 (the
“Guarantee”), by each of the signatories listed on the signature pages hereto
and each of the other entities that becomes a party hereto pursuant to Section
19 (the “Guarantors”), in favor of Citibank, N.A. (“Citi”), as Collateral Agent
(in such capacity, and together with any successor or permitted assign, the
“Collateral Agent”) under the Credit Agreement (as defined below) for the
benefit of the Secured Parties.
W I T N E S S E T H:
WHEREAS, on August 17, 2007, Laureate Education, Inc., a Delaware public benefit
corporation (the “Borrower”), entered into (a) a Guarantee with Goldman Sachs
Credit Partners L.P. (“GSCP”), as collateral agent, and the other Guarantors
party thereto (as the same has been amended, restated, supplemented or otherwise
modified prior to the date hereof, the “Original Guarantee”), (b) a Credit
Agreement with GSCP, as administrative agent and collateral agent, the financial
institutions party thereto as lenders and letter of credit issuers, the
Borrower, Iniciativas Culturales de España S.L., as the foreign subsidiary
borrower (“ICE”), and others party thereto (as the same has been amended,
restated, supplemented or otherwise modified prior to the date hereof, including
as amended and restated on June 16, 2011 pursuant to an Amended and Restated
Credit Agreement among the Borrower, ICE, the lending institutions party thereto
from time to time as Lenders, and GSCP, as administrative agent and collateral
agent, as such Amended and Restated Credit Agreement has been amended, restated,
supplemented and otherwise modified prior to the date hereof, the “Original
Credit Agreement”) and (c) other Credit Documents (as defined in the Original
Credit Agreement) to which it is a party;
WHEREAS, GSCP, Citi, the Borrower and others entered into that certain
Resignation and Appointment Agreement, dated as of September 30, 2011 (the “2011
Resignation and Appointment Agreement”), pursuant to which inter alia GSCP
resigned as administrative agent and collateral agent under the Original Credit
Agreement, the Original Guarantee and the other Credit Documents in effect prior
to the date thereof and Citi was appointed as successor administrative agent and
successor collateral agent under the Original Credit Agreement, the Original
Guarantee and the other Credit Documents;
WHEREAS, reference is made to that certain Seventh Amendment to Amended and
Restated Credit Agreement, Amendment to Security Documents, and Release of
Foreign Obligations and Certain Credit Parties, dated as of the date hereof,
among the Borrower, Citi, as administrative agent and collateral agent, the
Lenders (as defined therein) party thereto, and the others party thereto, the
“Amendment”), pursuant to which the Original Credit Agreement was amended and
restated in its entirety pursuant to, and superseded by, that certain Second
Amended and Restated Credit Agreement, dated as of the date hereof (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among the Borrower, the lender institutions from time
to time party thereto (the “Lenders”) and Citi as Administrative Agent and the
Collateral Agent;




--------------------------------------------------------------------------------




WHEREAS, upon the effectiveness of the Amendment, (i) ICE and each other Foreign
Obligations Credit Party (as defined in the Original Credit Agreement) was
released of all of its Obligations under the Original Credit Agreement and any
and all other Credit Documents to which it is a party, (ii) all Foreign
Obligations (as defined in the Original Credit Agreement) were satisfied and
terminated in full and (iii) all security interests and liens granted by each
Foreign Obligations Credit Party were terminated and released;
WHEREAS, (a) pursuant to the Credit Agreement, the Lenders have severally agreed
to make Loans to the Borrower and the Letter of Credit Issuers have agreed to
issue Letters of Credit for the account of the Borrower and the Restricted
Domestic Subsidiaries (collectively, the “Extensions of Credit”) upon the terms
and subject to the conditions set forth therein and (b) one or more Hedge Banks
may from time to time enter into Secured Hedge Agreements with the Borrower
and/or its Subsidiaries;
WHEREAS, each Guarantor (other than the Borrower) (the “Subsidiary Guarantors”)
is a direct or indirect wholly-owned Subsidiary of the Borrower;
WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Borrower to make valuable transfers to the Subsidiary Guarantors in
connection with the operation of their respective businesses;
WHEREAS, each Guarantor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Extensions of Credit;
WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Letter of Credit Issuers to make their respective Extensions of Credit to the
Borrower and the Restricted Domestic Subsidiaries under the Credit Agreement
that the Guarantors shall have executed and delivered this Guarantee to the
Collateral Agent for the ratable benefit of the Secured Parties; and
WHEREAS, the Borrower has requested that the Original Guarantee be amended and
restated in its entirety to incorporate the terms set forth herein;
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent, the other Agents, the Lenders and
the Letter of Credit Issuers to enter into the Credit Agreement and to induce
the respective Lenders and the Letter of Credit Issuers to make their respective
Extensions of Credit to the Borrower and the Restricted Domestic Subsidiaries
under the Credit Agreement and to induce one or more Lenders, Affiliates of
Lenders or other Hedge Banks to enter into Secured Hedge Agreements with the
Borrower and/or its Subsidiaries, the Guarantors hereby agree with the
Collateral Agent, for the ratable benefit of the Secured Parties, to amend and
restate the Original Guarantee, and the Original Guarantee is hereby amended and
restated in its entirety as follows:




--------------------------------------------------------------------------------




1.Defined Terms.
(a)    Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
(b)    The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Guarantee shall refer to this Guarantee as a whole and not to
any particular provision of this Guarantee, and Section references are to
Sections of this Guarantee unless otherwise specified. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.
(c)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
2.    Guarantee.
(a)    Subject to the provisions of Section 2(b), each of the Guarantors hereby,
jointly and severally, unconditionally and irrevocably, guarantees, as primary
obligor and not merely as surety, to the Collateral Agent, for the ratable
benefit of the Secured Parties, the prompt and complete payment and performance
when due (whether at the stated maturity, by required prepayment, acceleration,
demand or otherwise) of the Obligations (and, for the purpose of this Guarantee,
“Obligations” includes, solely with respect to any Secured Hedge Agreement
entered into by a Restricted Non-Domestic Subsidiary, Secured Obligations (as
defined in the Security Agreement and the Pledge Agreement) with respect to such
Restricted Non-Domestic Subsidiary) of anyone other than such Guarantor
(including amounts that would become due but for operation of the automatic stay
under 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)).
(b)    Anything herein or in any other Credit Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Credit Documents shall in no event exceed the amount that can be
guaranteed by such Guarantor under the Bankruptcy Code or any applicable laws
relating to fraudulent conveyances, fraudulent transfers or the insolvency of
debtors.
(c)    Each Guarantor further agrees to pay any and all expenses (including all
reasonable fees and disbursements of counsel) that may be paid or incurred by
the Collateral Agent or any other Secured Party in enforcing, or obtaining
advice of counsel in respect of, any rights with respect to, or collecting, any
or all of the Obligations and/or enforcing any rights with respect to, or
collecting against, such Guarantor under this Guarantee.
(d)    Each Guarantor agrees that the Obligations may at any time and from time
to time exceed the amount of the liability of such Guarantor hereunder without
impairing this Guarantee or affecting the rights and remedies of the Collateral
Agent or any other Secured Party hereunder.
(e)    No payment or payments made by the Borrower, any of the Guarantors, any
other guarantor or any other Person or received or collected by the Collateral
Agent, the




--------------------------------------------------------------------------------




Administrative Agent or any other Secured Party from the Borrower, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder, which shall, notwithstanding any such payment or payments, other than
payments made by such Guarantor in respect of the Obligations or payments
received or collected from such Guarantor in respect of the Obligations, remain
liable for the Obligations up to the maximum liability of such Guarantor
hereunder until the Obligations under the Credit Documents (other than any
contingent indemnity obligations not then due) are paid in full and the
Commitments thereunder are terminated and no Letters of Credit shall be
outstanding or the Letters of Credit outstanding have been Cash Collateralized,
otherwise collateralized with “back to back” letters of credit or otherwise
supported on terms satisfactory to the Collateral Agent (such time, “Payment in
Full”).
(f)    Each Guarantor agrees that whenever, at any time, or from time to time,
it shall make any payment to the Collateral Agent or any other Secured Party on
account of its liability hereunder, it will notify the Collateral Agent in
writing that such payment is made under this Guarantee for such purpose.
3.    Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder (including by way of set-off rights being exercised
against it), such Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder who has not paid its
proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 5 hereof. The provisions
of this Section 3 shall in no respect limit the obligations and liabilities of
any Guarantor to the Collateral Agent and the other Secured Parties, and each
Guarantor shall remain liable to the Collateral Agent and the other Secured
Parties up to the maximum liability of such Guarantor hereunder.
4.    Right of Set-off. In addition to any rights and remedies of the Secured
Parties provided by law, each Guarantor hereby irrevocably authorizes each
Secured Party at any time and from time to time following the occurrence and
during the continuance of an Event of Default, without notice to such Guarantor
or any other Guarantor, any such notice being expressly waived by each
Guarantor, upon any amount becoming due and payable by such Guarantor hereunder
(whether at stated maturity, by acceleration, demand or otherwise), to set-off
and appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Secured Party to or for the credit or the account of such
Guarantor. Each Secured Party shall notify such Guarantor promptly of any such
set-off and the appropriation and application made by such Secured Party,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.
5.    No Subrogation. Notwithstanding any payment or payments made by any of the
Guarantors hereunder or any set-off or appropriation and application of funds of
any of the




--------------------------------------------------------------------------------




Guarantors by the Collateral Agent or any other Secured Party, no Guarantor
shall be entitled to be subrogated to any of the rights (or if subrogated by
operation of law, such Guarantor hereby waives such rights to the extent
permitted by applicable law) of the Collateral Agent or any other Secured Party
against the Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by the Collateral Agent or any other Secured
Party for the payment of any of the Obligations, nor shall any Guarantor seek or
be entitled to seek any contribution, indemnifications or reimbursement from the
Borrower or any other Guarantor or other guarantor in respect of payments made
by such Guarantor hereunder in each case, until Payment in Full. If any amount
shall be paid to any Guarantor on account of such subrogation rights at any time
prior to Payment in Full, such amount shall be held by such Guarantor in trust
for the Collateral Agent and the other Secured Parties, segregated from other
funds of such Guarantor, and shall, forthwith upon receipt by such Guarantor, be
turned over to the Collateral Agent in the exact form received by such Guarantor
(duly indorsed by such Guarantor to the Collateral Agent, if required), to be
applied against the Obligations, whether due or to become due, in such order as
the Collateral Agent may determine. Each Guarantor further agrees that, to the
extent the waiver or agreement to withhold the exercise of its rights of
subrogation, reimbursement, indemnification and contribution as set forth herein
is found by a court of competent jurisdiction to be void or voidable for any
reason, any rights of subrogation, reimbursement or indemnification such
Guarantor may have against Borrower or against any collateral or security, and
any rights of contribution such Guarantor may have against any such other
guarantor, shall be junior and subordinate to any rights the Collateral Agent or
any Secured Party may have against Borrower, to all right, title and interest
the Collateral Agent or any Secured Party may have in any such collateral or
security, and to any right the Collateral Agent or any Secured Party may have
against such other guarantor.
6.    Amendments, etc. with Respect to the Obligations; Waiver of Rights. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, (a) any demand for payment of any of the Obligations
made by the Collateral Agent or any other Secured Party may be rescinded by such
party and any of the Obligations continued, (b) the Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Collateral
Agent or any other Secured Party, (c) the Credit Agreement, the other Credit
Documents, the Letters of Credit and any other documents executed and delivered
in connection therewith and the Secured Hedge Agreements and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Administrative Agent (or
the Required Lenders, as the case may be, or, in the case of any Secured Hedge
Agreement, the party thereto) may deem advisable from time to time, and (d) any
collateral security, guarantee or right of offset at any time held by the
Collateral Agent or any other Secured Party for the payment of any of the
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Collateral Agent nor any other Secured Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Obligations or for this Guarantee or any property subject thereto. When
making any demand hereunder against any Guarantor, the




--------------------------------------------------------------------------------




Collateral Agent or any other Secured Party may, but shall be under no
obligation to, make a similar demand on any Borrower or any Guarantor or any
other person, and any failure by the Collateral Agent or any other Secured Party
to make any such demand or to collect any payments from any Borrower or any
Guarantor or any other person or any release of any Borrower or any Guarantor or
any other person shall not relieve any Guarantor in respect of which a demand or
collection is not made or any Guarantor not so released of its several
obligations or liabilities hereunder, and shall not impair or affect the rights
and remedies, express or implied, or as a matter of law, of the Collateral Agent
or any other Secured Party against any Guarantor. For the purposes hereof
“demand” shall include the commencement and continuance of any legal
proceedings.




--------------------------------------------------------------------------------




7.    Guarantee Absolute and Unconditional.
(a)    Each Guarantor waives any and all notice of the creation, contraction,
incurrence, renewal, extension, amendment, waiver or accrual of any of the
Obligations, and notice of or proof of reliance by the Collateral Agent or any
other Secured Party upon this Guarantee or acceptance of this Guarantee. All
Obligations shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended, waived or accrued, in reliance upon
this Guarantee, and all dealings between any Borrower and any of the Guarantors,
on the one hand, and the Collateral Agent and the other Secured Parties, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon this Guarantee. To the fullest extent permitted by
applicable law, each Guarantor waives diligence, promptness, presentment,
protest and notice of protest, demand for payment or performance, notice of
default or nonpayment, notice of acceptance and any other notice in respect of
the Obligations or any part of them, and any defense arising by reason of any
disability or any other defense of the Borrower or any of the Guarantors with
respect to the Obligations. Each Guarantor understands and agrees that this
Guarantee shall be construed as a continuing, absolute and unconditional
guarantee of payment and not of collection (this Guarantee is a primary
obligation of each Guarantor and not merely a contract of surety) without regard
to and hereby waives, to the fullest extent permitted by applicable law, any and
all defenses that it may have arising in connection with, (a) the validity,
regularity or enforceability of the Credit Agreement, any other Credit Document,
any Letter of Credit, any Secured Hedge Agreement, any of the Obligations or any
amendment to or waiver of, any provision of any thereof (including any change in
time, place, manner, or place of payment, amendment, or waiver or increase
thereof) or any collateral security therefor or guarantee or right of offset
with respect thereto at any time or from time to time held by the Collateral
Agent or any other Secured Party, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance), including but not limited to
failure of consideration, breach of warranty, payment, statute of frauds,
statute of limitations, accord and satisfaction and usury, that may at any time
be available to or be asserted by any Borrower against the Collateral Agent or
any other Secured Party or, (c) any other circumstance whatsoever (with or
without notice to or knowledge of any Borrower or such Guarantor) that
constitutes, or might be construed to constitute, an equitable or legal
discharge of any Borrower for the Obligations, or of such Guarantor under this
Guarantee, in bankruptcy or in any other instance. When pursuing its rights and
remedies hereunder against any Guarantor, the Collateral Agent and any other
Secured Party may, but shall be under no obligation to, pursue such rights and
remedies as it may have against any Borrower or any other Person or against any
collateral security or guarantee for the Obligations or any right of offset with
respect thereto, and any failure by the Collateral Agent or any other Secured
Party to pursue such other rights or remedies or to collect any payments from
any Borrower or any such other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
any Borrower or any such other Person or any such collateral security, guarantee
or right of offset, shall not relieve such Guarantor of any liability hereunder,
and shall not impair or affect the rights and remedies, whether express, implied
or available as a matter of law, of the Collateral Agent and the other Secured
Parties against such Guarantor.




--------------------------------------------------------------------------------




(b)    This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon each Guarantor and the
successors and assigns thereof and shall inure to the benefit of the Collateral
Agent and the other Secured Parties and their respective successors, indorsees,
transferees and assigns until Payment in Full, notwithstanding that from time to
time during the term of the Credit Agreement and any Secured Hedge Agreement the
Credit Parties may be free from any Obligations.
(c)    A Guarantor shall automatically be released from its obligations
hereunder and the Guarantee of such Guarantor shall be automatically released
under the circumstances described in Section 14.1 of the Credit Agreement.
8.    Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Collateral Agent or any other Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.
9.    Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Collateral Agent without set-off or counterclaim in Dollars (based
on the Dollar Equivalent amount of such Obligations on the date of payment) at
the Collateral Agent’s Office. Each Guarantor agrees that the provisions of
Sections 5.4 and 14.19 of the Credit Agreement shall apply to such Guarantor’s
obligations under this Guarantee.
10.    Representations and Warranties; Covenants.
(a)    Each Guarantor hereby represents and warrants that the representations
and warranties set forth in Section 8 of the Credit Agreement as they relate to
such Guarantor and in the other Credit Documents to which such Guarantor is a
party, each of which is hereby incorporated herein by reference, are true and
correct in all material respects as of the Closing Date (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date), and the Collateral Agent and each other
Secured Party shall be entitled to rely on each of them as if they were fully
set forth herein.
(b)    Each Guarantor hereby covenants and agrees with the Collateral Agent and
each other Secured Party that, from and after the date of this Guarantee until
Payment in Full, such Guarantor shall take, or shall refrain from taking, as the
case may be, all actions that are necessary to be taken or not taken so that no
violation of any provision, covenant or agreement contained in Section 9 or
Section 10 of the Credit Agreement and so that no Default or Event of Default,
is caused by any act or failure to act of such Guarantor or any of its
Subsidiaries.




--------------------------------------------------------------------------------




11.    Authority of the Collateral Agent.
(a)    The Collateral Agent enters into this Guarantee in its capacity as agent
for the Secured Parties from time to time. The rights and obligations of the
Collateral Agent under this Guarantee at any time are the rights and obligations
of the Secured Parties at that time. Each of the Secured Parties has (subject to
the terms of the Credit Documents) a several entitlement to each such right, and
a several liability in respect of each such obligation, in the proportions
described in the Credit Documents. The rights, remedies and discretions of the
Secured Parties, or any of them, under this Guarantee may be exercised by the
Collateral Agent. No party to this Guarantee is obliged to inquire whether an
exercise by the Collateral Agent of any such right, remedy or discretion is
within the Collateral Agent’s authority as agent for the Secured Parties.
(b)    Each party to this Guarantee acknowledges and agrees that any changes (in
accordance with the provisions of the Credit Documents) in the identity of the
persons from time to time comprising the Secured Parties gives rise to an
equivalent change in the Secured Parties, without any further act. Upon such an
occurrence, the persons then comprising the Secured Parties are vested with the
rights, remedies and discretions and assume the obligations of the Secured
Parties under this Guarantee. Each party to this Guarantee irrevocably
authorizes the Collateral Agent to give effect to the change in Lenders
contemplated in this Section 11(b) by countersigning an Assignment and
Acceptance.
(c)    Each Guarantor acknowledges and agrees that it has adequate means to
obtain information from the Borrower and each other Guarantor on a continuing
basis concerning the financial condition of the Borrower and each other
Guarantor and its ability to perform its obligations under the Credit Agreement,
the other Credit Documents and any Secured Hedge Agreement, and each Guarantor
assumes the responsibility of keeping informed of the financial condition of the
Borrower and each other Guarantor and all circumstances bearing upon the risk of
nonpayment of the Borrower and each other Guarantor. Each Guarantor hereby
waives and relinquishes any duty on the part of the Collateral Agent to disclose
any matter, fact or thing related to the Borrower and each other Guarantor
whether now or hereafter known.
12.    Notices. All notices, requests and demands pursuant hereto shall be made
in accordance with Section 14.2 of the Credit Agreement. All communications and
notices hereunder to any Guarantor shall be given to it in care of the Borrower
at the Borrower’s address set forth in Section 14.2 of the Credit Agreement.
13.    Counterparts. This Guarantee may be executed by one or more of the
parties to this Guarantee on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. A set of the
copies of this Guarantee signed by all the parties shall be lodged with the
Collateral Agent and the Borrower.
14.    Severability. Any provision of this Guarantee that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render




--------------------------------------------------------------------------------




unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
15.    Integration. This Guarantee together with the other Credit Documents and
each other document in respect of any Secured Hedge Agreement represent the
agreement of each Guarantor and the Collateral Agent with respect to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties by the Collateral Agent or any other Secured Party relative to the
subject matter hereof not expressly set forth or referred to herein, in the
other Credit Documents or, each other document in respect of any Secured Hedge
Agreement.
16.    Amendments in Writing; No Waiver; Cumulative Remedies.
(a)    None of the terms or provisions of this Guarantee may be waived, amended,
supplemented or otherwise modified except in accordance with Section 14.1 of the
Credit Agreement.
(b)    Neither the Collateral Agent nor any other Secured Party shall by any act
(except by a written instrument pursuant to Section 16(a)), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default or in any breach of any of
the terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Collateral Agent or any other Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Collateral Agent or any other Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy that the Collateral Agent or any Secured Party would
otherwise have on any future occasion.
(c)    The rights, remedies, powers and privileges herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.
17.    Section Headings. The Section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
18.    Successors and Assigns. This Guarantee shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Collateral Agent and the other Secured Parties and their respective successors
and assigns except that no Guarantor may assign, transfer or delegate any of its
rights or obligations under this Guarantee without the prior written consent of
the Collateral Agent.




--------------------------------------------------------------------------------




19.    Additional Guarantors. Each Subsidiary of the Borrower that is required
to become a party to this Guarantee pursuant to Section 9.11 of the Credit
Agreement shall become a Guarantor, with the same force and effect as if
originally named as a Guarantor herein, for all purposes of this Guarantee, upon
execution and delivery by such Subsidiary of a written supplement substantially
in the form of Annex A hereto. The execution and delivery of any instrument
adding an additional Guarantor as a party to this Guarantee shall not require
the consent of any other Guarantor hereunder. The rights and obligations of each
Guarantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Guarantor as a party to this Guarantee (and any such
assignment without such consent shall be null and void).
20.    WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS GUARANTEE, ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
21.    Submission to Jurisdiction; Waivers; Service of Process. Each Guarantor
hereby irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Guarantee and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor in care
of the Borrower at the Borrower’s address set forth in the Credit Agreement, and
such Person hereby irrevocably authorizes and directs the Borrower to accept
such service on its behalf;
(d)    agrees that nothing herein shall affect the right of the Collateral Agent
or any other Secured Party to effect service of process in any other manner
permitted by law or shall limit the right of the Collateral Agent or any other
Secured Party to sue in any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 21 any special, exemplary, punitive or consequential damages.




--------------------------------------------------------------------------------




22.    GOVERNING LAW. THIS GUARANTEE AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
23.    No Novation. Except as expressly set forth herein or in the Amendment,
this Guarantee does not extinguish the outstanding obligations of the Guarantors
evidenced by the Original Guarantee or discharge or release any lien or security
interest or any other security under the Credit Documents, all of which security
interests shall continue under the Credit Documents. Nothing herein contained
shall be construed as a substitution or novation of the original obligations
under the Original Guarantee, which shall remain in full force and effect,
except as amended hereby.
[Signature pages follow]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer or other representative as
of the day and year first above written.
POST-SECONDARY EDUCATION ACQUISITION CORPORATION, as Guarantor




By:    /s/ Adam Morse        
    Name: Adam Morse
    Title: President




WALDEN E-LEARNING, LLC, as Guarantor




By:    /s/ Robert W. Zentz        
    Name: Robert W. Zentz
    Title: VP, Secretary & Treasurer




THE CANTER GROUP OF COMPANIES, LLC, as Guarantor




By:    /s/ Robert W. Zentz        
    Name: Robert W. Zentz
    Title: VP & Secretary




LAUREATE EDUCATION INTERNATIONAL LTD, as Guarantor




By:    /s/ Robert W. Zentz        
    Name: Robert W. Zentz
    Title: VP & Secretary




CANTER AND ASSOCIATES, LLC, as Guarantor




By:    /s/ Robert W. Zentz        
    Name: Robert W. Zentz
    Title: VP & Secretary




[Signature Page to Guarantee]

--------------------------------------------------------------------------------






EDUCATIONAL SATELLITE SERVICES, INC., as Guarantor




By:    /s/ Robert W. Zentz        
    Name: Robert W. Zentz
    Title: VP & Secretary




WALL STREET INTERNATIONAL HOLDINGS-US I, INC., as Guarantor




By:    /s/ Robert W. Zentz        
    Name: Robert W. Zentz
    Title: VP & Secretary




FLEET STREET AVIATION, LLC, as Guarantor




By:    /s/ Robert W. Zentz        
    Name: Robert W. Zentz
    Title: VP & Secretary




LEI ADMINISTRATION, LLC, as Guarantor




By:    /s/ Robert W. Zentz        
    Name: Robert W. Zentz
    Title: VP & Secretary




EXETER STREET HOLDINGS LLC, as Guarantor




By:    /s/ Robert W. Zentz        
    Name: Robert W. Zentz
    Title: VP & Secretary








[Signature Page to Guarantee]

--------------------------------------------------------------------------------






LAUREATE EDUCATION, INC., as Guarantor with respect to Obligations of any Credit
Party other than the Borrower
By:    /s/ Eilif Serck-Hanssen            
    Name: Eilif Serck-Hanssen
    Title: President, Chief Administrative             Officer and Chief
Financial Officer




[Signature Page to Guarantee]

--------------------------------------------------------------------------------




CITIBANK, N.A., as Collateral Agent
By:    /s/ Caesar Wyszomirski        
    Name: Caesar Wyszomirski
    Title: Director










[Signature Page to Guarantee]

--------------------------------------------------------------------------------






ANNEX A TO
THE AMENDED AND
RESTATED GUARANTEE
SUPPLEMENT NO. [ ] dated as of [                    ] to the AMENDED AND
RESTATED GUARANTEE dated as of April 26, 2017 (the “Guarantee”), among each of
the Guarantors listed on the signature pages thereto (each such subsidiary
individually, a “Guarantor” and, collectively, the “Guarantors”), and Citibank,
N.A., as Collateral Agent for the Lenders from time to time parties to the
Credit Agreement referred to below.
A.    Reference is made to that certain Second Amend and Restated Credit
Agreement, dated as of April 26, 2017, (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Laureate Education, Inc., a Delaware public benefit corporation (the
“Borrower”), the lenders or other financial institutions or entities from time
to time party thereto (the “Lenders”), and Citibank N.A., as Administrative
Agent and Collateral Agent.
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Guarantee.
C.    The Guarantors have entered into the Guarantee in order to induce the
Administrative Agent, the Collateral Agent, the Lenders and the Letter of Credit
Issuers to enter into the Credit Agreement and to induce the Lenders and the
Letter of Credit Issuers to make their respective Extensions of Credit to the
Borrower and the Restricted Domestic Subsidiaries under the Credit Agreement and
to induce one or more Hedge Banks to enter into Secured Hedge Agreements with
the Borrower and/or its Restricted Domestic Subsidiaries.
D.    Section 9.11 of the Credit Agreement and Section 19 of the Guarantee
provide that additional Subsidiaries may become Guarantors under the Guarantee
by execution and delivery of an instrument in the form of this Supplement. Each
undersigned Subsidiary (each a “New Guarantor”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Guarantor
under the Guarantee in order to induce the Lenders and the Letter of Credit
Issuers to make additional Extensions of Credit, to induce one or more Hedge
Banks to enter into Secured Hedge Agreements and as consideration for Extensions
of Credit previously made.
Accordingly, the Collateral Agent and each New Guarantor agrees as follows:
SECTION 1. In accordance with Section 19 of the Guarantee, each New Guarantor by
its signature below becomes a Guarantor under the Guarantee with the same force
and effect as if originally named therein as a Guarantor, and each New Guarantor
hereby (a) agrees to all the terms and provisions of the Guarantee applicable to
it as a Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Guarantor





--------------------------------------------------------------------------------




thereunder are true and correct on and as of the date hereof (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date). Each reference to a Guarantor in the
Guarantee shall be deemed to include each New Guarantor. The Guarantee is hereby
incorporated herein by reference.
SECTION 2. Each New Guarantor represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.
SECTION 3. This Supplement may be executed by one or more of the parties to this
Supplement on any number of separate counterparts (including by facsimile or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Supplement signed by all the parties shall be lodged with the Borrower
and the Collateral Agent. This Supplement shall become effective as to each New
Guarantor when the Collateral Agent shall have received counterparts of this
Supplement that, when taken together, bear the signatures of such New Guarantor
and the Collateral Agent.
SECTION 4. Except as expressly supplemented hereby, the Guarantee shall remain
in full force and effect.
SECTION 5. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 6. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and of the Guarantee, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 7. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 14.2 of the Credit Agreement. All communications and
notices hereunder to each New Guarantor shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 14.2 of the Credit
Agreement.




-2-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each New Guarantor and the Collateral Agent have duly
executed this Supplement to the Guarantee as of the day and year first above
written.
[NAME OF NEW GUARANTOR]
By:        
Name:    
Title:
CITIBANK, N.A., as Collateral Agent
By:        
Name:    
Title:







